 



Exhibit 10.23

February 5, 2002

Gary L. Wingo
1385 Portmarnock Dr.
Alpharetta, GA 30005

Dear Gary:

Regretfully, the Board of Directors has elected to cease the operations of the
company. As a result, your position with the Company is being terminated,
effective April 6, 2002. Effective today, you will be placed on paid
administrative leave until that time, although you may be required to report to
work and perform work during this period depending upon the business necessity.
You will continue to be paid at your current pay rate, with benefits and service
credit through April 6, 2002, when your employment with ASC will terminate.
Pursuant to your employment agreement, you are entitled to a lump sum payment
equal to twice your annual base salary, less statutory withholdings, no later
than May 6, 2002. Your bonus will be paid on February 15, 2002.



•   Our records indicate that your vacation balance as of your termination date
will be 21.78 hours. Subject to confirmation of this balance, you will be paid
$3,141.35 for your accrued and unused vacation hours. Your vacation pay will be
included with your final payroll check. This payment will be contingent on your
return of any company property in your possession.   •   Your current medical,
dental and vision coverage will end April 30, 2002. You will be eligible under
COBRA to elect an extension of your medical coverage for up to two months (May
and June 2002). Effective July 1, 2002, you will no longer be eligible to
continue this benefit under COBRA due to the fact that ASC will no longer
maintain a group health insurance plan. Enclosed, please find additional benefit
information, including contact information for health insurance providers who
can review options available to you for converting to an individual medical
plan.   •   Your Employer-Sponsored Group Life Insurance, Voluntary Life
Insurance, Short and Long Term Disability will cease as of April 30, 2002. You
will have the option to convert the employer paid portion of the Life insurance
to an individual Whole Life policy with the Guardian. If you currently
participate in the Optional Life Plan (Employee Paid), you will have the option
to “port” the plan to a term life policy at discounted rates through The
Guardian. There are no continuation options for Short Term or Long Term
Disability.





--------------------------------------------------------------------------------



 





•   The Flexible Spending Account program will cease as of April 6, 2002. Your
last spending account payroll deduction will be processed in your April 15, 2002
paycheck. You will only be eligible to claim expenses that you incurred prior to
April 6, 2002. Participants should submit claims no later than 90 days following
their termination date.   •   If you are a participant in the company’s 401(k)
plan, you will need to decide the appropriate disposition of any 401(k) funds
you may have. You will receive information directly from Cigna concerning 401(k)
plan rollover procedures. Your 401(k) payroll deduction will cease as of your
termination date, unless you notify Laurie Foglesong in Human Resources that you
would like to change your election or discontinue your participation sooner.   •
  Enclosed you will find a Personnel Option Status statement which provides a
detailed summary of the status of each of your stock options. You must exercise
any vested, unexercised options under the 1998 Nonqualified Stock Option Plan,
the Second 1998 Nonqualified Stock Option Plan and/or the 1999 Nonqualified
Stock Option Plan by April 6, 2002 or you will forfeit these options. You must
exercise any vested, unexercised options under the 2000 Stock Incentive Plan by
July 5, 2002. Please contact Laurie Foglesong in Human Resources if you wish to
exercise your options. All unvested options will be forfeited upon your
termination date.   •   You are required to return all Company property
currently in your possession. We request that you return these items to your
department head before you leave today. Remote office employees should schedule
a mutually agreeable time with Laurie Foglesong in Human Resources to return
these items.   •   The Company will cancel your American Express corporate card,
if applicable, effective February 5, 2002. You are responsible for any
outstanding balance on your American Express corporate card. If have any
outstanding business-related expenses, please submit a final expense report to
Cindy Poling. Upon receipt of this information, Advanced Switching
Communications will be able to process your final expense reimbursement.

Please feel free to contact Laurie Foglesong in Human Resources at 703.288.8145,
if you have any questions or concerns with any of the above-mentioned items.

Again, we regret that it has become necessary to cease operations. Thank you for
your service to ASC, and we wish you every success in your future endeavors.

Sincerely,

/s/ Sherry Rhodes
Sherry Rhodes
Vice President, General Counsel

      Enclosure:   ASC Employee Benefit Information     Contact information for
Unemployment and other related Agencies     Personnel Option Status Statement

